DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-10 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 6,558,131 to Nash, Jr. (Nash hereinafter) in view of US PGPub 2010/0284829 to Sloteman et al. (Sloteman).
Regarding claims 1 and 15, Nash teaches a control system comprising: a suction line (40); an exhaust line (46); an operating liquid line (14, 62); a liquid ring pump (10) comprising a suction input (not labeled, see Fig. 2) coupled to the suction line, an exhaust output (not labeled, see Fig. 2) coupled to the exhaust line, and a liquid input (14)coupled to the operating liquid line; a valve (60) configured to control the flow of operating liquid into the liquid ring pump via the operating liquid line and the liquid input; a motor (100) configured to drive the pump; a first sensor (47) configured to measure a first parameter, the first parameter being a parameter of an exhaust fluid of the liquid ring pump; a second sensor (72) configured to measure a second parameter, the second parameter being a parameter of a fluid received by the liquid ring pump; and a controller (80) operatively coupled to the first sensor, the second sensor, and the motor, and configured to control the motor based on sensor measurements of the first sensor and the second sensor.  Nash does not teach a pump configured to pump operating 
Regarding claim 2, Nash teaches that the first parameter may be temperature or pressure in the discharge line (Col. 3, ln. 52-54).
Regarding claim 3, Nash teaches that the second parameter is a parameter of the operating liquid (col. 3, ln. 9-16).
Regarding claim 4, Nash teaches that the second parameter is pressure.
Regarding claim 5, Nash teaches that the controller (80) is configured to determine a function of the first and second parameters to control the flow rate (i.e. motor speed per the combination) into the liquid ring (col. 3, ln. 55-64).
Regarding claim 8, Nash teaches a conventional controller without specifying the details thereof.  The examiner takes Official Notice that at least PID control algorithms are well known in the art of pump control and that their use here is entirely conventional.  The examiner bases this assertion on the fact that the applicant merely supplies their names and does not specify any details thereof in the specification and claims.
Regarding claim 9, Nash teaches a liquid recycling system (50).
Regarding claim 10, Nash teaches a separator (50), and an optional heat exchanger (col. 4, ln. 22-24). 
Regarding claim 13, Nash teaches a motor (100) of the liquid ring pump, which is, per the combination, operated separately from the supply pump as taught by Sloteman.
Regarding claim 14, Nash teaches a third sensor (82) configured to measure a third parameter of the liquid received by (and subsequently discharged by) the liquid ring pump and that the motor (100) is controlled based on the sensor measurements (col. 3, ln. 55-64).

Claims 6, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nash in view of Sloteman as applied to claim 1 above, and further in view of US PGPub 2015/0361979 to Kosters et al. (Kosters).
Regarding claim 6, Kosters teaches replacement of high temperature operating fluid (paragraph 51) which is tantamount to the claimed relation in that the incoming fluid temperature (essentially constant) is compared to exhaust liquid temperature (from 29) and used to control a valve (19), which is similar to controlling the supply pump as taught by Sloteman in the combination.
Regarding claims 12 and 13, the previously applied references teach the limitations of the parent claims from which these claims depend, but do not teach the limitations of a check valve and a spray nozzle in the suction line.  Kosters teaches a check valve (26) and a spray nozzle (18) which allow the input gas to be condensed (paragraph 44).  Therefore, it would have been obvious to one of ordinary skill in the art to provide a check valve and spray nozzle as taught by Kosters to the pump of Nash in order to allow for the input gas to be condensed.
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the limitation of basing supply speed of a liquid ring pump on a water vapor pressure differential as in claim 6 is not shown in the prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP E STIMPERT whose telephone number is (571)270-1890. The examiner can normally be reached Monday-Friday, 8a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP E STIMPERT/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        25 March 2022